Case 2:20-cv-03567-MWF-JC Document 8 Filed 06/25/20 Page 1 of 1 Page ID #:19
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 20-3079 MWF (JCx)                                       Date: June 25, 2020
Title       Chris Langer v. Sang Lee, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

PROCEEDINGS (IN CHAMBERS):                            COURT ORDER

        In light of the Notice of Settlement [19] filed June 18, 2020, the Court sets a
hearing on Order To Show Cause Re Dismissal for August 17, 2020 at 11:30 a.m.
If a stipulated dismissal is filed prior to this date, the matter will be taken off
calendar and no appearance is needed. All other hearings and deadlines are hereby
vacated.

                  IT IS SO ORDERED.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
